DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This office action is responsive to the amendment filed on 04/26/2021. As directed by the amendment: claims 1 - 4, 6, 10, and 12 have been amended, claims 5, 8, and 17 - 21 have been cancelled and claims 22 - 25 have been added.  Thus, claims 1 - 4, 6 - 7, 9 - 16, and 22 - 25 are presently pending in this application. The Office submits that no new matter has been added to the application. 
Response to Arguments
Applicant's arguments filed 04/26/2021 have been fully considered but they are not persuasive. The applicant states that an amended set of claims were submitted to remove the narrative forms and to provide clarity to the scope of the claims, and thus that the claim rejections under USC 112(b) should be withdrawn. However, in regards to the 112(b) rejection of the term “diminishing” which has not been clearly redefined in the specification, as the limitation has not been changed the 112(b) rejection of the claims is being maintained by the office. Additionally the limitation “gadget” has not been changed in claim 10 which encompasses too broad of a scope to clearly define the limitation of the claim. Thus the 112(b) rejection of the claims will be maintained, see below for detailed list of the 112(b) rejections. 
The applicant states that Rodriguez-Navarro does not recite a capsule having an extendable cylindrical surface and comprising a ferromagnetic substance for being guided by a user interface comprised of an electro-magnetic tip. The argument is not clear as claim 19 was cancelled from the newly submitted claims and as such the Office will attribute the argument to the claim closest in scope, claim 25. The Office respectively does not deem the argument to be persuasive as Rodriguez-Navarro was not relied upon to teach the capsule having an extendable cylindrical surface. The applicant states . 
Applicant’s arguments, see page 7, filed 04/26/2021, with respect to the 102(a)(2) rejection of claim 17 have been fully considered and are persuasive. The cancelling of the claim has rendered the rejection moot.  The 102 rejection of claim 17 has been withdrawn. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Applicant’s arguments, see pages 7 - 15, filed 04/26/2021, with respect to the rejection of claims 1 - 2, 4 - 13, and 16 under USC 103 have been fully considered and are persuasive. The applicant’s argument that the combination of Ferren et al (US 20120035437 A1) in view of LeVeen et al (US 4389208 A) does not teach extendable arms within an extendable cylindrical surface, as Ferren does not suggest a teaching to allow the extendable arms of LeVeen to be within the extendable cylindrical surface of Ferren. Therefore, the rejection has been withdrawn.  However, upon further consideration, a 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: moving mechanism in claims 1, 4, and 15. This limitation meets the three prong test as “mechanism” is a generic placeholder used as a substitute for “means” as it does not encompass a definitive structure, is modified by the functional language 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “diminishing” in claims 1, 4, and 10 is used by the claim to mean “retracting” while the accepted meaning is “to make less or cause to appear less, Merriam-Webster Dictionary.” The term is indefinite because the specification does not clearly redefine the term. The Office recommends that this claim is changed to state “retracting” instead. Appropriate correction is required. 
In regards to claim 1, the limitation “either a user interface for operating said moving mechanism either from outside said blood vessel via electromagnetic/ magnetic force or a catheter for operating said moving mechanism via a catheterization procedure” renders the claim indefinite. This is because it is not clear what the either or pair is within the claim and it is not certain which parts of the claims are necessary and which are optional. For the purpose of prior art examination, the Office will interpret the claim such that the “either” preceding “from outside said blood vessel” is removed so that the two options are the user interface that operates outside of the blood vessel or a catheter that operate mechanically with the moving mechanism. Appropriate correction is required. 
In regards to claim 4, the limitation “and for diminishing said extendable” renders the claim indefinite as “extendable” is not a structure but a modifier without a structure. For the purpose of prior art examination the Office will interpret the claim to be “extendable surrounding”. Appropriate correction is required. 
Claim 11 recites the limitation "said carriable gadget" in ll 1.  There is insufficient antecedent basis for this limitation in the claim, as there is no “carriable gadget” in claim 10 nor in claim 1. Rather this language renders the claim indefinite as it not clear if this refers to the “gadget” in claim 10 or is another gadget. Appropriate correction is required.
In regards to claim 13, the limitation “said gadget is carriable by surrounding said extendable surrounding by being pressed thereby” renders the claim indefinite as it is not clear in a grammatical 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6 - 7, 9, 16, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Ferren et al (US 20080033569 A1), herein referenced to as “Ferren”, in view of LeVeen et al (US 4389208 A), herein referenced to as “LeVeen”, and Rodriguez-Navarro et al (US 20180296289 A1), herein referenced to as “Rodriguez-Navarro”.
In regards to claim 1, Ferren discloses: a system for electromagnetic catheterization (see [0022]) for diagnosing (see [0315], used for diagnostic applications) and treating blood vessels of a patient (see [0127], use in blood vessels) , said system comprising: at least one extendable capsule (see Fig. 5C, [0139]) comprising: an extendable surrounding 204 (see Fig. 5C, [0139] and [0134], “the structural element may include a self-expanding material or a resilient material”, hence the surrounding is capable of extending), said extendable surrounding 204 being an extendable cylindrical surface 204 (see Fig. 5C, the surface is cylindrical) said extendable cylindrical surface 204 surrounding extendable arms 210 (see Fig. 5C, [0139], these arms extend from within the capsule to the extendable cylindrical surface 204, in addition these arms are extendable as they are required to frictionally  fit to 204 this requires them to move along with the cylindrical surface 204 when it expands or contracts). Ferren does not disclose: thereby said extendable cylindrical surface extending and diminishing by said extendable arms, a moving mechanism, for allowing extending said extendable cylindrical surface towards an intima wall of said blood vessel and for diminishing said extendable surrounding; and a user interface for operating said moving mechanism either from outside said blood vessel via electromagnetic/magnetic force or a catheter for operating said moving mechanism via a catheterization procedure. 
However, LeVeen teaches in an analogous field of invention, an extendable surrounding 60 (see Figs. 9 – 12) and extendable arms 59a – d and 60a – d (see Figs. 9 – 10, col. 6, ll 47 – 59). LeVeen further teaches: a moving mechanism 47 (see Figs. 9 – 12, col. 6, ll 15 – 35, under 112f the moving mechanism is defined as a “motor and a thread” and this is a structural equivalent as the element performs the same function by imparting motion onto the rest of the device). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ferren to incorporate the teachings of LeVeen and have an extendable capsule with a moving mechanism for moving the extendeable arms. Motivation for such can be found in LeVeen as it would be desirable to have a moving mechanism to operate an extendable surrounding to allow the operate to actuate the extendable surrounding when desired by the operator, for example to engage the wall of a blood vessel (see col. 7, ll 49 – 67). 

Ferren as modified is silent regarding: a user interface for operating said moving mechanism either from outside said blood vessel via electromagnetic/magnetic force or a catheter for operating said moving mechanism via a catheterization procedure.
Rodriguez-Navarro teaches in an analogous field of invention, a system with an electromagnetic capsule 910 (see Figs. 9A – 9D). Rodriguez-Navarro further teaches a user interface 702 (see Fig. 7, [0121], 910 is paired with display device from Fig. 7 for example).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Ferren and LeVeen to incorporate the teachings of Rodriguez-Navarro and have a system with a user interface. Motivation for such can be found in Rodriguez-Navarro as the user interface can be utilized by the surgeon to more accurately control a complex mechanical system (see [0092]). 
The language, "for operating said moving mechanism from outside said blood vessel via electromagnetic/magnetic force," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the combination device of Ferren, (see [0033], electromagnets disclosed). 
In regards to claim 4, the combination of Ferren, LeVeen, and Rodriguez-Navarro teaches: the system according to claim 1, see 103 rejection above. Ferren further discloses: said extendable arms 210. 
Ferren is further silent regarding wherein said extendable arms and a supporting pole form an umbrella type mechanism, wherein a center is disposable at a center of a blood vessel; and said extendable arms are controllable by said moving mechanism, for allowing moving said extendable surrounding from said center towards said intima wall of said blood vessel, and for diminishing said extendable.
However, LeVeen further teaches: wherein said extendable arms 59a – d and 60a – d (see Figs. 9 – 10, col. 6, ll 47 – 67) and a supporting pole 49 and 50 (see Figs. 9 - 10, col. 6, ll 27 - 33, the arms extend off supporting poles 49 and 50)  form an umbrella type mechanism 59 and 60 (see Figs. 9 – 12, col. 6, ll 47 – 59, the arms extend and retract much like how an umbrella radially expands and retracts), wherein a center 41 (see Figs. 9 – 12, col. 6, ll 47 – 59), is disposable at a center of a blood vessel; and said extendable arms 59a – d and 60a – d (see Figs. 9 – 10, col. 6, ll 47 – 59) are controllable by said moving mechanism 47 for allowing moving said extendable arms to extend from said center towards said intima wall of said blood vessel (see Figs. 9 and 10, the arms extend outwards from 9 to 10, see col. 7, ll 22 – 31) and for diminishing said extendable surrounding (see col. 7, ll 32 – 48).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ferren to incorporate the teachings of LeVeen and the capsule have extendable arms and a supporting pole to form an umbrella type mechanism and said extendable (see abstract).	
The language, "a center, for being disposed at a center of a blood vessel," merely recites an intended use of the apparatus. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the combination device of Ferren, LeVeen, and Rodriguez-Navarro meets the structural limitations of the claim, and is capable of having a center be placed at the center of a blood vessel. 
In regards to claim 6, the combination of Ferren, LeVeen, and Rodriguez-Navarro teaches: the system according to claim 1, see 103 rejection above. Ferren further teaches: wherein said capsule (see Fig. 5C) is configured to allow flow of blood therethrough at any state of said extendable surrounding 204 (see Fig. 5C, the capsule and the extendable surroundings form open lumens at 206 or 208).
In regards to claim 7, the combination of Ferren, LeVeen, and Rodriguez-Navarro teaches: the system according to claim 1, see 103 rejection above. 
Ferren is further silent regarding said capsule further comprises a camera, for transmitting its capture to a screen.
Rodriguez-Navarro further teaches: wherein said capsule 910 comprises a camera 914 (see Fig. 9D, [0123]), for transmitting its capture to a screen 710 (see Fig. 7, [0121], 910 is paired with display device from Fig. 7 for example).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Ferren and LeVeen to incorporate the teachings of Rodriguez-Navarro and have a capsule with a camera. Motivation for such can be found in Rodriguez-Navarro as the camera would allow an operator to see where the capsule is being navigated within the patient’s body (see [0031]). 
(see [0156], “a filter”), for trapping coronary plaque particles (see [0160], to selectively remove particles of certain sizes while allowing fluid to flow through still), while allowing blood to flow therethrough (the lumens still allow blood to pass through). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Ferren, LeVeen, and Rodriguez-Navarro to incorporate the teachings of a variant embodiment of Ferren and have a capsule with a filter. Motivation for such can be found in Ferren as a filter can capture undesirable particulates of a certain size such as coronary plaque in vasculature (see [0160]). 
In regards to claim 16, the combination of Ferren, LeVeen, and Rodriguez-Navarro teaches: the system according to claim 1, see 103 rejection above. 
Ferren is further silent regarding said at least one capsule is fixed to an end of a catheter.
LeVeen further teaches: wherein said at least one capsule 40 is fixed to an end of a catheter 31 (see LeVeen, fig. 1 and col. 4, ll 65 – col. 5 ll 12 and col. 8 ll 21-25). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ferren to incorporate the teachings of LeVeen and have the capsule fixed to the end of a catheter. Motivation for such can be found in LeVeen as a catheter would allow multiple device to be advanced and allow the proximal end of the catheter to remain outside the patient for easy withdraw (see col. 4, ll 65 - col. 5 ll 12).
In regards to claim 25, the combination of Ferren, LeVeen, and Rodriguez-Navarro teaches: the system according to claim 1, see 103 rejection above. Rodriguez-Navarro further teaches: wherein said user interface 930 comprises an electro-magnetic tip 934 (see Figs. 9A – 9D, [0119]) and a pointing device 932 (see Figs. 9A – 9D, [0118])  for producing electromagnetic force (see [0119], “a change in applied current to the external magnet when the external magnet is an electromagnet…”) using the principles of Magnetic Levitation for guiding said electro-magnetic tip (see [0119]), and wherein said capsule comprises a ferromagnetic substance (see [0118], “910 comprising a magnetic portion”, [0028], “the materials may include one or more magnetic or ferromagnetic materials”), for being guided by said electro-magnetic tip (see [0119]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Ferren, LeVeen, and Rodriguez-Navarro to incorporate the teachings of Rodriguez-Navarro and have the user interface include an electro-magnetic tip and a pointing tip for producing electromagnetic force to guide the electro-magnetic tip. Motivation for such can be found in Rodriguez-Navarro as the use of electromagnetic force to guide the device allows for procedures to be less invasive and less reliant on long catheters (see [0118] and [0119]). 
Claims 14 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ferren, LeVeen, and Rodriguez-Navarro as applied to claim 1 above, and further in view of Takizawa et al (US 20030020810 A1), herein referenced to as “Takizawa”.
In regards to claim 14, the combination of Ferren, LeVeen, and Rodriguez-Navarro teaches: the system according to claim 1, see 103 rejection above. The combination of Ferren, LeVeen, and Rodriguez-Navarro fails to further teach further comprises a vibration engine for generating a vibration motion to said capsule.  
However, Takizawa teaches in a similar field of invention a capsule 3 (see Figs. 2 – 3) with a camera 16 (see Figs. 2 – 3). Takizawa further teaches comprises a vibration engine (see [0060]) for generating a vibration motion to a capsule (see [0060). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified combination device of Ferren, LeVeen, and Rodriguez-Navarro to incorporate the teachings of Takizawa and have a capsule with a vibration engine. Motivation for such  (see [0060]). 
In regards to claim 24, the combination of Ferren, LeVeen, and Rodriguez-Navarro teaches: the system according to claim 1, see 103 rejection above. The combination of Ferren, LeVeen, and Rodriguez-Navarro fails to further teach: wherein said capsule further comprises a vibrating engine for creating vibrations, said vibrations assisting in at least one of shaving said intima wall, creating first channel in the presence of CTO, and filtering. 
However, Takizawa teaches in a similar field of invention a capsule 3 (see Figs. 2 – 3). Takizawa further teaches comprises a vibrating engine (see [0060]) for creating vibrations (see [0060]), said vibrations assisting in at least one of shaving said intima wall, creating first channel in the presence of CTO, and filtering. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified combination device of Ferren, LeVeen, and Rodriguez-Navarro to incorporate the teachings of Takizawa and have a capsule with a vibrating engine. Motivation for such can be found in Takizawa as the vibrations can be used to notify the user of a designated met condition (see [0060]). 	
The language, “said vibrations assisting in at least one of shaving said intima wall," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the combination device of Ferren, LeVeen, Rodriguez-Navarro and Takizawa meets the structural limitations of the claim and the vibrations from Takizawa’s vibrating engine can loosen the plaque of the intima wall releasing them. 
Claims 22 - 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ferren, LeVeen, and Rodriguez-Navarro as applied to claim 1 above, and further in view of Duan et al (US 20190282074 A1), herein referenced to as “Duan”.
In regards to claim 22, the combination of Ferren, LeVeen, and Rodriguez-Navarro teaches: the system according to claim 1, see 103 rejection above. The combination of Ferren, LeVeen, and Rodriguez-Navarro fails to further teach: wherein said capsule further comprises a rough envelope for surrounding said extendable surrounding thereby allowing shaving said intima wall of said blood vessel. 
However, Duan teaches in a similar field of invention a capsule (see Fig. 7, [0045]). Duan further teaches: wherein said capsule (see Fig. 7) further comprises a rough envelope (see [0045], abrasion structures) for surrounding said extendable surrounding thereby allowing shaving said intima wall of said blood vessel. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Ferren, LeVeen, and Rodriguez-Navarro to incorporate the teachings of Duan and have a capsule with a rough envelope. Motivation for such can be found in Duan as this rough envelope can help the capsule anchor at specific locations in specific orientations (see [0045]). 
The language, “for surrounding said extendable surrounding thereby allowing shaving said intima wall of said blood vessel," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the combination device of Ferren, LeVeen, Rodriguez-Navarro and Duan meets the structural limitations of the claim and when modified the rough envelope of Duan placed on the extendable cylindrical surface of Ferren is able to shave the intima wall of a blood vessel when the capsule brushes against the intima wall. 

However, Duan teaches in a similar field of invention a capsule (see Fig. 7, [0045]). Duan further teaches: wherein said capsule (see Fig. 7) is having a surface middle shell (see Fig. 7) comprised of protrusions (see Fig. 7, [0045], abrasion structures that are protrusions) for shaving said intima wall in order to clear said blood vessel from plaque particles. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Ferren, LeVeen, and Rodriguez-Navarro to incorporate the teachings of Duan and have a capsule with a surface comprised of protrusions. Motivation for such can be found in Duan as these protrusions can help the capsule anchor at specific locations in specific orientations (see [0045]). 
The language, “for shaving said intima wall in order to clear said blood vessel from plaque particles," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the combination device of Ferren, LeVeen, Rodriguez-Navarro and Duan meets the structural limitations of the claim and when modified the protrusions of Takizawa placed on the extendable cylindrical surface of Ferren is able to shave the intima wall of a blood vessel when it brushes against the intima wall. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ferren, LeVeen, and Rodriguez-Navarro as applied to claim 1 above, and further in view of Iddan et al (US 20150141750 A1), herein referenced to as “Iddan”.
43 from outside said blood vessel (see Figs. 9 – 12, see col. 6, ll 36 – 46, with combination with Ferren, this can be done instead with an electrical circuit). The combination of Ferren, LeVeen, and Rodriguez-Navarro does not teach: is applied by RF transmission. 
However, Iddan teaches in a similar field of invention, an electromagnetic capsule 40 (see Figs. 1 – 2) that is communicated to with RF transmission (see [0046] and [0062]), wherein operating a moving mechanism is applied by RF transmission (see [0046], the electromagnetic radio waves that communicate between 12 and 41 (on the capsule 40), further allow motion control of capsule 40). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Ferren, LeVeen, and Rodriguez-Navarro to incorporate the teachings of Iddan and have a capsule that the operating of a moving mechanism can be applied by RF transmission. Motivation for such can be found in Iddan as RF would be a viable method of remotely controlling a capsule within a patient’s body and storing data as well (see [0046]). 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ferren, LeVeen, and Rodriguez-Navarro as applied to claim 1 above, and further in view of O’Carroll et al (US 20190000625 A1), herein referenced to as “O’Carroll”. 
In regards to claim 3, the combination of Ferren, LeVeen, and Rodriguez-Navarro teaches: the system according to claim 1, see 103 rejection above. The combination of Ferren, LeVeen, and Rodriguez-Navarro does not teach: wherein said at least one capsule further comprises: an artificial cardiac valve for replacing a patient’s damaged cardiac valve. 
100 (see Fig. 9A) for replacing a heart valve that travels through blood vessel. O’Carroll further teaches: an artificial cardiac valve 400A (see Fig. 9A, abstract and [0010]) for replacing a patient’s damaged cardiac valve. 
The substitution for one known element, the stent in Ferren for another the artificial cardiac valve as shown in O’Carroll would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the substitution of an artificial cardiac valve shown in O’Carroll would have yielded predictable results, namely, allowing the replacement of a damage cardiac heart valve (see [0010]), furthermore Ferren discloses (see [0126], “attaching a structure to a wall of the body tube tree, delivering a material or structure”).  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
The language, "for replacing a patient’s damaged cardiac valve," merely recites an intended use of the apparatus. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the combination device of Ferren, LeVeen, Rodriguez-Navarro, and O’Carroll meets the structural limitations of the claim, and is capable of delivering an artificial cardiac valve to replace a damaged cardiac heart valve. 
Claims 2 and 10 - 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ferren, LeVeen, and Rodriguez-Navarro as applied to claim 1 above, and further in view of Ferren et al (US 20120035437 A1), herein referenced to as “Ferren 2012”,
In regards to claim 2, the combination of Ferren, LeVeen, and Rodriguez-Navarro teaches: the system according to claim 1, see 103 rejection above. The combination of Ferren, LeVeen, and Rodriguez-Navarro does not explicitly teach: wherein said at least one capsule further comprises a stent, for being implanted by said extendable surrounding. 
However, Ferren 2012 teaches in the same field of invention: a capsule 10 (see Fig. 1) and an extendable surrounding 16. Ferren 2012 further teaches: a stent (see [0020] of Ferren, “stents which can be implanted in blood vessels” and [0098], and [0126], “attaching a structure to a wall of the body tube tree, delivering a material or structure”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Ferren, LeVeen, and Rodriguez-Navarro to incorporate the teachings of Ferren 2012 and have a capsule with a stent. Motivation for such can be found in Ferren 2012 as the capsule carrying an implantable device such as a stent can allow for procedures to address stenosis (see [0098] and [0126]).
The language, "for being implanted by said extendable surrounding," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the combination device of Ferren, LeVeen, Rodriguez-Navarro, and Ferren 2012 meets the structural limitations of the claim, and the extendable surrounding is capable of delivering a stent by either expanding to release a stent interior of the extendable surrounding or retracting to release a stent that is held exterior to the extendable surrounding.
In regards to claim 10, the combination of Ferren, LeVeen, and Rodriguez-Navarro teaches: the system according to claim 1, see 103 rejection above. The combination of Ferren, LeVeen, and Rodriguez-Navarro does not explicitly teach: wherein said extendable arms are configured to carry a gadget releasable from said extendable surrounding by diminishing said extendable surrounding. 
However, Ferren 2012 teaches in the same field of invention: a capsule 10 (see Fig. 1) and an extendable surrounding 16. Ferren 2012 further teaches: a gadget (see [0020] of Ferren, “stents which can be implanted in blood vessels” and [0098], and [0126], “attaching a structure to a wall of the body tube tree, delivering a material or structure”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Ferren, LeVeen, and Rodriguez-Navarro to (see [0098] and [0126]).
The language, "said extendable arms are configured to carry a gadget releasable from said extendable surrounding by diminishing said extendable surrounding," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the combination device of Ferren, LeVeen, Rodriguez-Navarro, and Ferren 2012 meets the structural limitations of the claim, and the extendable arms of Ferren are capable of expanding and then carrying the stent by frictionally abutting it in between the capsule and against the vessel walls until diminishing the extendable surrounding to release the stent. 
In regards to claim 11, the combination of Ferren, LeVeen, Rodriguez-Navarro, and Ferren 2012 teaches: the system according to claim 10, see 103 rejection above. The combination further teaches wherein said carriable gadget is releasable from said extendable surrounding by diminishing said extendable surrounding.
The language, "wherein said carriable gadget is releasable from said extendable surrounding by diminishing said extendable surrounding," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the combination device of Ferren, LeVeen, Rodriguez-Navarro, and Ferren 2012 meets the structural limitations of the claim, and the extendable surrounding of Ferren is capable of expanding and then carrying the stent by frictionally abutting it in between the capsule and against the vessel walls until diminishing the extendable surrounding to release the stent.
(stent from [0020]), comprises a member selected from a group consisting of: a stent (stent from [0020]), a shaving envelope, a filter, a lamp, and a camera.
In regards to claim 13, the combination of Ferren, LeVeen, Rodriguez-Navarro, and Ferren 2012 teaches: the system according to claim 10, see 103 rejection above. Ferren 2012 further teaches: wherein said gadget (stent from [0020]) is carriable by surrounding said extendable surrounding by being pressed thereby.  
The language, "gadget is carriable by surrounding said extendable surrounding by being pressed thereby," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Ferren meets the structural limitations of the claim, and is capable of having a gadget that surrounds the extendable surrounded be pressed by the extendable surrounding to carry the gadget.
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAIHAN R KHANDKER whose telephone number is (571)272-6174.  The examiner can normally be reached on Monday - Friday 7:00 PM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RAIHAN R. KHANDKER
Examiner
Art Unit 3771



/RAIHAN R KHANDKER/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771